            Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 1 of 36




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 MUROLET, LLC,

                              Plaintiff,
                                                         Case No. 6:20-cv-01011
                  v.


                                                            Jury Trial Demanded
 SCHINDLER GROUP, AG,


                             Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Murolet, LLC (“Murolet”), by and through its undersigned counsel, files

this Complaint against Defendant Schindler Group, AG (“Schindler”) for patent

infringement of United States Patent Nos. 8,162,109; 8,172,044; 8,196,711; 8,286,755; and

8,316,997 (the “patents-in-suit”) and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                           THE PARTIES

       2.       Plaintiff Murolet is a corporation organized under laws of the

Commonwealth of Pennsylvania.
               Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 2 of 36




          3.       On information and belief, Defendant Schindler is a foreign corporation

duly organized and incorporated under the laws of Switzerland, with its principal place

of business at Zugerstrasse 13 6030 Ebikon Switzerland.

          4.       Upon information and belief, Schindler designs, manufactures, sells, offers

for sale, imports, distributes, advertises, and/or otherwise promotes the accused

infringing products in the United States, the State of Texas, and this judicial district.

                                  JURISDICTION AND VENUE

          5.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

          6.       Schindler is subject to this Court’s personal jurisdiction, in accordance

with due process and/or the Texas Long Arm Statute because, in part, the Defendant

“commits a tort in whole or in part in this state.” See Tex. Civ. Prac. & Rem. Code §

17.042.

          7.       This Court has personal jurisdiction over Schindler because, inter alia,

Schindler (directly and/or through its subsidiaries, affiliates, or intermediaries) has

committed and continues to commit acts of infringement in this judicial district in

violation of at least 35 U.S.C. § 271(a). In particular, on information and belief, Schindler

uses, sells, offers for sale, imports, advertises, and/or otherwise promotes infringing

products in the United States, the State of Texas, and this judicial district.

          8.       On information and belief, Schindler is subject to the Court’s jurisdiction

because Schindler has sufficient minimum contacts with this forum as a result of


                                                  2
            Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 3 of 36




business conducted within the State of Texas and this judicial district. In particular, this

Court has personal jurisdiction over Schindler because, inter alia, Schindler, on

information and belief, has substantial, continuous, and systematic business contacts in

this judicial district, and derives substantial revenue from goods provided to

individuals in this judicial district.

       9.       Schindler has purposefully availed itself of the privileges of conducting

business within this judicial district, has established sufficient minimum contacts with

this judicial district such that it should reasonably and fairly anticipate being hauled

into court in this judicial district, has purposefully directed activities at residents of this

judicial district, and at least a portion of the patent infringement claims alleged in this

Complaint arise out of or are related to one or more of the foregoing activities.

       10.      Venue is proper as to Defendant Schindler, which is organized under the

laws of Switzerland. 28 U.S.C. § 1391(c)(3) provides that “a defendant not resident in the

United States may be sued in any judicial district, and the joinder of such a defendant

shall be disregarded in determining where the action may be brought with respect to

other defendants.”

                                 THE ASSERTED PATENTS

                             United States Patent No. 8,162,109

       11.      On April 24, 2012, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 8,162,109 (“the ’109

patent”) entitled “Elevator system which limits the number of destination call

registrations to be allocated to the single car” to inventor Masaaki Amano.


                                               3
          Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 4 of 36




       12.     The ’109 patent is presumed valid under 35 U.S.C. § 282.

       13.     Murolet owns all rights, title, and interest in the ’109 patent.

       14.     Murolet has not granted Schindler a license to the rights under the ’109

patent.

                             United States Patent No. 8,172,044

       15.     On May 8, 2012, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 8,172,044 (“the ’044

patent”) entitled “Elevator system” to inventor Sakurako Tokura.

       16.     The ’044 patent is presumed valid under 35 U.S.C. § 282.

       17.     Murolet owns all rights, title, and interest in the ’044 patent.

       18.     Murolet has not granted Schindler a license to the rights under the ’044

patent.

                             United States Patent No. 8,196,711

       19.     On June 12, 2012, the USPTO duly and legally issued United States Patent

No. 8,196,711 (“the ’711 patent”) entitled “Elevator system” to inventor Sakurako

Tokura.

       20.     The ’711 patent is presumed valid under 35 U.S.C. § 282.

       21.     Murolet owns all rights, title, and interest in the ’711 patent.

       22.     Murolet has not granted the Defendants a license to the rights under the

’711 patent.




                                               4
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 5 of 36




                             United States Patent No. 8,286,755

       23.     On October 16, 2012, the USPTO duly and legally issued United States

Patent No. 8,286,755 (“the ’755 patent”) entitled “Group management controller of

elevator including limit value setting means for setting a limit value for limiting a count

of car calls” to inventors Masaharu Eto, et al.

       24.     The ’755 patent is presumed valid under 35 U.S.C. § 282.

       25.     Murolet owns all rights, title, and interest in the ’755 patent.

       26.     Murolet has not granted the Defendants a license to the rights under the

’755 patent.

                             United States Patent No. 8,316,997

       27.     On November 27, 2012, the USPTO duly and legally issued United States

Patent No. 8,316,997 (“the ’997 patent”) entitled “Elevator group control system” to

inventors Masayuki Mitsuda, et al.

       28.     The ’997 patent is presumed valid under 35 U.S.C. § 282.

       29.     Murolet owns all rights, title, and interest in the ’997 patent.

       30.     Murolet has not granted the Defendants a license to the rights under the

’997 patent.

                                   CLAIMS FOR RELIEF

               Count I – Infringement of United States Patent No. 8,162,109

       31.     Murolet repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.




                                               5
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 6 of 36




       32.     On information and belief, Schindler (or those acting on its behalf)

designs, manufactures, offers for sale, sells, or makes available elevator systems such as

the Schindler 7000, containing the PORT destination control system in the United States

that infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the

‘109 patent.

       33.     On information and belief, Schindler provides an elevator system

comprising a plurality of elevator cars.




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/elevators/schindler-
7000/_jcr_content/contentPar/downloadlist/downloadList/35_1367592516058.downlo
ad.asset.35_1367592516058/schindler-7000-high-rise-solutions.pdf.

       34.     On information and belief, Schindler’s elevator systems use the PORT

destination control system to provide a plurality of landing destination operating

panels on a plurality of stop floors for enabling call registration:




                                              6
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 7 of 36




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/destination-
interface/_jcr_content/contentPar/downloadlist_2135092012/downloadList/24_15124
91175537.download.asset.24_1512491175537/schindler-modernization-brochure.pdf; See
also https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-technology-key-features.htm.

      35.    On information and belief, the PORT destination operating system is a

group supervisory control apparatus for selecting the car responding to the destination

call registration. Schindler’s PORT technology creates a seamless link to destination-

dispatch technology, allowing passengers to select their desired floor number before

entering the elevator. Schindler's PORT technology main controller, selects

the elevator cars that respond to destination calls that it receives from each PORT

pedestal and PORT wall-mounted devices, which are located on each landing floor:




                                            7
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 8 of 36




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/destination-
interface/_jcr_content/contentPar/downloadlist_2135092012/downloadList/25_15124
91303700.download.asset.25_1512491303700/schindler-destination-interface.pdf.

      36.    On information and belief, the PORT destination operating system is a

group supervisory device that can limit and organize the number of destination call

registrations by grouping both passengers and stops existing in the same direction:




                                           8
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 9 of 36




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf. See also
https://youtu.be/pEjVKK2V3Rw.

       37.     On information and belief, Schindler’s PORT destination operating system

acts a group supervisory control apparatus, which can count the number

of destination call registrations for the stop floors existing in the same direction that was

made from the several PORT pedestal or PORT wall-mounted devices on the hall floors

of the building. The PORT system groups the destination call registrations to a single

car based on the request that it receives, reducing the number of stops the elevator car

has to make.




                                              9
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 10 of 36




       38.    On information and belief, Schindler directly infringes at least claims 1

and 3 of the ’109 patent and is in violation of 35 U.S.C. § 271(a) by making, using,

offering to sell, and selling the Schindler 7000 and PORT destination selection

technology.

       39.    On information and belief, Schindler has been on notice of the ’109 patent

at least as early as the filing and service of the Complaint in this action.

       40.    On information and belief, at least since its post-filing knowledge of the

’109 patent, Schindler knowingly encourages, and continues to encourage, customers to

directly infringe one or more claims of the ’109 patent, including by Schindler’s actions

that include, without limitation, providing operation materials, user guides, and

instructions, to customers on how to use the PORT technology.




See https://www.schindler.com/us/internet/en/mobility-
       solutions/products/destination-technology/port-technology.html.



                                              10
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 11 of 36




       41.     On information and belief, at least since its post-filing knowledge of the

’109 patent, Schindler knows that the acts it induced customers to take constitute patent

infringement and Schindler’s encouraging acts result in direct infringement by

customers.

       42.     On information and belief, Schindler instructs and continues to instruct

customers to use the PORT system including, without limitation, through Schindler’s

placement of the elevator systems using the PORT technology in buildings throughout

this judicial district.

       43.     On information and belief, Schindler’s customers directly infringe at least

claims 1 and 3 of the ’109 patent, in violation of 35 U.S.C. § 271(a), through their use of

the Schindler elevator and PORT systems.

       44.     On information and belief, Schindler is in violation of 35 U.S.C. § 271(b)

and has been, at least since its post-filing knowledge of the ’109 patent, indirectly

infringing and continues to indirectly infringe at least claims 1 and 3 of the ’109 patent

by knowingly and specifically intending to induce infringement by others (including,

without limitation, Schindler’s users) and possessing specific intent to encourage

infringement by Schindler’s users.

       45.      Schindler’s direct and/or indirect infringement has damaged Murolet

and caused it to suffer and continue to suffer irreparable harm and damages as a result

of Schindler’s infringement.




                                             11
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 12 of 36




              Count II – Infringement of United States Patent No. 8,172,044

       46.    Schindler repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       47.    On information and belief, Schindler (or those acting on its behalf)

designs, manufactures, offers for sale, sells, or makes available elevator systems such as

the Schindler 7000, containing the PORT destination control system in the United States

that infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the

’044 patent

       48.    On information and belief, Schindler provides elevators equipped with

the PORT destination control system that performs group supervisory control of a

plurality of elevators.




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/elevators.html#button.

       49.    On information and belief, Schindler’s PORT system acts as car call

registration devices (using PORT pedestals and PORT wall-mounted devices) which are




                                             12
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 13 of 36




used by passengers that are entering the elevator area to register their request on the

unit:




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf; See also
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-technology.html.

        50.   On information and belief, the PORT destination operating system has a

building specification data storage section in which building specification data is stored.




                                            13
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 14 of 36




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/destination-
interface/_jcr_content/contentPar/downloadlist_2135092012/downloadList/25_15124
91303700.download.asset.25_1512491303700/schindler-destination-interface.pdf.

       51.    On information and belief, the PORT destination operating system has

a floor judgment section that makes a judgment as to whether or not a departure floor is

a specially-assigned floor:




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/destination-interface.html; See also
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf.

       52.    On information and belief, Schindler’s PORT system has a

traffic condition judgment section that constantly tracks traffic flow and intensity,

identifying journey patterns and peak periods, to respond to passenger demand.

See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf.



                                            14
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 15 of 36




       53.    On information and belief, Schindler’s PORT system has an assignment

control section that performs assignment of the car on the basis of results of the traffic

condition judgment section.

See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf

       54.    On information and belief, Schindler directly infringes at least claim 1 of

the ’044 patent and is in violation of 35 U.S.C. § 271(a) by making, using, offering to sell,

and selling Schindler 7000 and PORT destination selection system and technology.

       55.    On information and belief, Schindler has been on notice of the ’044 patent

at least as early as the filing and service of the Complaint in this action.

       56.    On information and belief, at least since its post-filing knowledge of the

’044 patent, Schindler knowingly encourages, and continues to encourage, customers to

directly infringe one or more claims of the ’044 patent, including by Schindler’s actions

that include, without limitation, providing operation materials, user guides, and

instructions, to customers on how to use the PORT technology.




                                              15
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 16 of 36




See https://www.schindler.com/us/internet/en/mobility-
       solutions/products/destination-technology/port-technology.html.

       57.     On information and belief, at least since its post-filing knowledge of the

’044 patent, Schindler knows that the acts it induced customers to take constitute patent

infringement and Schindler’s encouraging acts result in direct infringement by

customers.

       58.     On information and belief, Schindler instructs and continues to instruct

customers to use the PORT system including, without limitation, through Schindler’s

placement of the elevator systems using the PORT technology in buildings throughout

this judicial district.

       59.     On information and belief, Schindler’s customers directly infringe at least

claim 1 of the ‘044 patent, in violation of 35 U.S.C. § 271(a), through their use of the

Schindler elevator and PORT systems.



                                             16
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 17 of 36




       60.      On information and belief, Schindler is in violation of 35 U.S.C. § 271(b)

and has been, at least since its post-filing knowledge of the ’044 patent, indirectly

infringing and continues to indirectly infringe at least claim 1 of the ’044 patent by

knowingly and specifically intending to induce infringement by others (including,

without limitation, Schindler’s users) and possessing specific intent to encourage

infringement by Schindler’s users.

       61.      Schindler’s direct and/or indirect infringement has damaged Murolet

and caused it to suffer and continue to suffer irreparable harm and damages as a result

of Schindler’s infringement.

               Count III – Infringement of United States Patent No. 8,196,711

       62.      Schindler repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       63.      On information and belief, Schindler (or those acting on its behalf)

designs, manufactures, offers for sale, sells, or makes available elevator systems such as

the Schindler 7000, containing the PORT destination control system in the United States

that infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the

‘711 patent.

       64.      On information and belief, Schindler’s PORT technology that performs

group management control of a plurality of elevators.




                                               17
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 18 of 36




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/elevators.html#button.

      65.    On information and belief, Schindler’s elevator systems use the PORT

system allows a change in the maximum speed or acceleration of the elevator cars

according to car load or moving distance of the cars:




See
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf; see also
https://www.youtube.com/watch?v=7yy2lvHLqiQ; see also
https://youtu.be/pEjVKK2V3Rw.




                                           18
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 19 of 36




       66.    On information and belief, Schindler’s elevator systems use the PORT

system which has destination floor registration units that register destination floors

according to a call into the call registration device:




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf.

       67.    On information and belief, Schindler’s elevator systems use the PORT

system which has an assignment control unit which includes a prediction time

calculation unit:




                                              19
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 20 of 36




See https://www.youtube.com/watch?v=7yy2lvHLqiQ;
https://youtu.be/pEjVKK2V3Rw;
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf;
https://issuu.com/schindlerid/docs/port_indoor_mobility_solutions_en?fr=sNDI5YT
U2ODY1OQ.

      68.    On information and belief, the PORT destination operating system

uses estimated time of dispatch and calculates a change of the moving distance of each

elevator car after the call assignment based on the destination floor and calculates each

floors arrival prediction time and uses speed or acceleration according to a calculated

value of the change of the moving distance:




See
https://issuu.com/schindlerid/docs/port_indoor_mobility_solutions_en?fr=sNDI5YT
U2ODY1OQ; see also https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlistcontent/downloadList/88_15423937
88024.download.asset.88_1542393788024/port-capital-bank-plaza.pdf
https://www.theporttechnology.com/page/systemoperation.html




                                            20
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 21 of 36




       69.    On information and belief, Schindler directly infringes at least claim 1 of

the ’711 patent and is in violation of 35 U.S.C. § 271(a) by making, using, offering to sell,

and selling Schindler 7000 and PORT destination selection technology.

       70.    On information and belief, Schindler has been on notice of the ’711 patent

at least as early as the filing and service of the Complaint in this action.

       71.    On information and belief, at least since its post-filing knowledge of the

’711 patent, Schindler knowingly encourages, and continues to encourage, customers to

directly infringe one or more claims of the ’711 patent, including by Schindler’s actions

that include, without limitation, providing operation materials, user guides, and

instructions, to customers on how to use the PORT technology.




See https://www.schindler.com/us/internet/en/mobility-
       solutions/products/destination-technology/port-technology.html.




                                              21
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 22 of 36




       72.     On information and belief, at least since its post-filing knowledge of the

’711 patent, Schindler knows that the acts it induced customers to take constitute patent

infringement and Schindler’s encouraging acts result in direct infringement by

customers.

       73.     On information and belief, Schindler instructs and continues to instruct

customers to use the PORT system including, without limitation, through Schindler’s

placement of the elevator systems using the PORT technology in buildings throughout

this judicial district.

       74.     On information and belief, Schindler’s customers directly infringe at least

claim 1 of the ’711 patent, in violation of 35 U.S.C. § 271(a), through their use of the

Schindler elevator and PORT systems.

       75.     On information and belief, Schindler is in violation of 35 U.S.C. § 271(b)

and has been, at least since its post-filing knowledge of the ’711 patent, indirectly

infringing and continues to indirectly infringe at least claim 1 of the ’711 patent by

knowingly and specifically intending to induce infringement by others (including,

without limitation, Schindler’s users) and possessing specific intent to encourage

infringement by Schindler’s users.

       76.     Schindler’s direct and/or indirect infringement has damaged Murolet and

caused it to suffer and continue to suffer irreparable harm and damages as a result of

Schindler’s infringement.




                                             22
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 23 of 36




               Count IV – Infringement of United States Patent No. 8,286,755

       77.      Schindler repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       78.      On information and belief, Schindler (or those acting on its behalf)

designs, manufactures, offers for sale, sells, or makes available elevator systems such as

the Schindler 7000, containing the PORT destination control system in the United States

that infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the

’755 patent.

       79.      On information and belief, Schindler provides an elevator system using

the PORT destination system and technology that performs group management control

of a plurality of elevators.




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/elevators.html#button; see also
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-


                                               23
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 24 of 36




technology/_jcr_content/contentPar/downloadlistcontent/downloadList/88_15423937
88024.download.asset.88_1542393788024/port-capital-bank-plaza.pdf.

       80.     On information and belief, Schindler’s elevators use the PORT system

which has destination floor registration units that register destination floors according

to a call into the call registration device:




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf.

       81.     On information and belief, Schindler’s elevator use the PORT system

and have a display device that displays the car that has been assigned the plurality of

car calls. The PORT system consists of inside car door jamb indicators.




See https://www.youtube.com/watch?v=7yy2lvHLqiQ; see also
https://youtu.be/pEjVKK2V3Rw.




                                               24
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 25 of 36




       82.    On information and belief, the PORT destination operating system has a

limit value setting means for individually setting, for each of the plurality of floors, a

limit value for limiting a count of the plurality of car calls that can be assigned to the

same car. The Schindler PORT system and technology collects passenger information,

analyzes their requests, gauges traffic demand:




See
https://issuu.com/schindlerid/docs/port_indoor_mobility_solutions_en?fr=sNDI5YT
U2ODY1OQ; see also https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlistcontent/downloadList/88_15423937
88024.download.asset.88_1542393788024/port-capital-bank-plaza.pdf
https://www.theporttechnology.com/page/systemoperation.html

       83.    On information and belief, the PORT destination operating system has a

limit value setting means for individually setting, for each of the plurality of floors, a

limit value for limiting a count of the plurality of car calls that can be assigned to the

same car. The Schindler PORT system and technology main controller software




                                             25
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 26 of 36




analyzes all the calls assigned to each car. The new car call is assigned based on the

direction of the existing calls:




See https://www.youtube.com/watch?v=7yy2lvHLqiQ; see also
https://www.youtube.com/watch?v=pEjVKK2V3Rw

       84.    On information and belief, the PORT destination operating system main

controller software has a candidate car selecting means for comparing the limit value

set to a floor where the new car call is made and the call count of the each car, to

thereby select, as a candidate car, the car to which the new car call can be assigned from

among the car:




See https://www.youtube.com/watch?v=7yy2lvHLqiQ ; see also
https://www.theporttechnology.com/page/theporttechnology.html

       85.    On information and belief, Schindler directly infringes at least claim 1 of

the ’755 patent and is in violation of 35 U.S.C. § 271(a) by making, using, offering to sell,

and selling the Schindler 7000 and PORT destination selection technology.



                                             26
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 27 of 36




       86.    On information and belief, Schindler has been on notice of the ’755 patent

at least as early as the filing and service of the Complaint in this action.

       87.    On information and belief, at least since its post-filing knowledge of the

’755 patent, Schindler knowingly encourages, and continues to encourage, customers to

directly infringe one or more claims of the ’755 patent, including by Schindler’s actions

that include, without limitation, providing operation materials, user guides, and

instructions, to customers on how to use the PORT system and technology.




See https://www.schindler.com/us/internet/en/mobility-
       solutions/products/destination-technology/port-technology.html.

       88.    On information and belief, at least since its post-filing knowledge of the

’755 patent, Schindler knows that the acts it induced customers to take constitute patent

infringement and Schindler’s encouraging acts result in direct infringement by

customers.



                                              27
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 28 of 36




       89.     On information and belief, Schindler instructs and continues to instruct

customers to use the PORT system including, without limitation, through Schindler’s

placement of the elevator systems using the PORT technology in buildings throughout

this judicial district.

       90.     On information and belief, Schindler’s customers directly infringe at least

claim 1 of the ’755 patent, in violation of 35 U.S.C. § 271(a), through their use of the

Schindler elevators and PORT systems.

       91.     On information and belief, Schindler is in violation of 35 U.S.C. § 271(b)

and has been, at least since its post-filing knowledge of the ’755 patent, indirectly

infringing and continues to indirectly infringe at least claim 1 of the ’755 patent by

knowingly and specifically intending to induce infringement by others (including,

without limitation, Schindler’s users) and possessing specific intent to encourage

infringement by Schindler’s users.

       92.     Schindler’s direct and/or indirect infringement has damaged Murolet and

caused it to suffer and continue to suffer irreparable harm and damages as a result of

Schindler’s infringement.

              Count V – Infringement of United States Patent No. 8,316,997

       93.     Schindler repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       94.     On information and belief, Schindler (or those acting on its behalf)

designs, manufactures, offers for sale, sells, or makes available elevator systems such as

the Schindler 7000, containing the PORT destination control system in the United States


                                              28
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 29 of 36




that infringe (literally and/or under the doctrine of equivalents) at least claim 1 of the

’997 patent

       95.    On information and belief, Schindler provides the PORT system, which is

an elevator group control system that controls of a plurality of elevators.




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/elevators.html#button.

       96.    On information and belief, Schindler’s elevators use the PORT technology

which provides destination operating panels (PORT pedestal and PORT wall-mounted

devices) which are used by passengers that are entering the elevator area to register

their request on the unit:




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-


                                             29
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 30 of 36




technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf; See also
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-technology.html.

      97.    On information and belief, the PORT destination operating system acts as

a group boarding device for registering users that will use an elevator as a group.




See https://youtu.be/pEjVKK2V3Rw ; see also
https://www.youtube.com/watch?v=7yy2lvHLqiQ ;
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf




                                           30
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 31 of 36




      98.    On information and belief, the PORT destination operating system has a

head count storage section. The PORT system estimates the number of people behind

each hall call and gives the call an appropriate weighting and each passenger is equally

important in the evaluation. The estimate of the number of people behind a hall call is

continually updated. The management system and the software algorithms can analyze

real-time data and update the information in the system:




See https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/destination-interface.html; See also
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf;
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/destination-
interface/_jcr_content/contentPar/downloadlist_2135092012/downloadList/25_15124
91303700.download.asset.25_1512491303700/schindler-destination-interface.pdf




                                           31
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 32 of 36




       99.    On information and belief, Schindler’s PORT technology software has an

assigned car determination section, which determines a car to be assigned to a hall car

call on the basis of the number of users stored in the user head-count storage section.




See https://www.youtube.com/watch?v=7yy2lvHLqiQ; see also
https://www.schindler.com/us/internet/en/mobility-
solutions/products/destination-technology/port-
technology/_jcr_content/contentPar/downloadlist_464827542/downloadList/8_14712
87019098.download.asset.8_1471287019098/schindler-port-brochure.pdf.

       100.   On information and belief, Schindler directly infringes at least claim 1 of

the ’997 patent and is in violation of 35 U.S.C. § 271(a) by making, using, offering to sell,

and selling the Schindler 7000 and PORT destination selection technology.

       101.   On information and belief, Schindler has been on notice of the ’997 patent

at least as early as the filing and service of the Complaint in this action.

       102.   On information and belief, at least since its post-filing knowledge of the

’997 patent, Schindler knowingly encourages, and continues to encourage, customers to

directly infringe one or more claims of the ’997 patent, including by Schindler’s actions

that include, without limitation, providing operation materials, user guides, and

instructions, to customers on how to use the PORT system and technology.




                                              32
         Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 33 of 36




See https://www.schindler.com/us/internet/en/mobility-
       solutions/products/destination-technology/port-technology.html.

       103.    On information and belief, at least since its post-filing knowledge of the

’997 patent, Schindler knows that the acts it induced customers to take constitute patent

infringement and Schindler’s encouraging acts result in direct infringement by

customers.

       104.    On information and belief, Schindler instructs and continues to instruct

customers to use the PORT system including, without limitation, through Schindler’s

placement of the elevator systems using the PORT technology in buildings throughout

this judicial district.

       105.    On information and belief, Schindler’s customers directly infringe at least

claim 1 of the ‘997 patent, in violation of 35 U.S.C. § 271(a), through their use of the

Schindler elevator and PORT systems.



                                             33
        Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 34 of 36




       106.   On information and belief, Schindler is in violation of 35 U.S.C. § 271(b)

and has been, at least since its post-filing knowledge of the ’997 patent, indirectly

infringing and continues to indirectly infringe at least claim 1 of the ’997 patent by

knowingly and specifically intending to induce infringement by others (including,

without limitation, Schindler’s users) and possessing specific intent to encourage

infringement by Schindler’s users.

       107.   Schindler’s direct and/or indirect infringement has damaged Murolet and

caused it to suffer and continue to suffer irreparable harm and damages as a result of

Schindler’s infringement.

                                     JURY DEMANDED

       108.   Pursuant to Federal Rule of Civil Procedure 38(b), Murolet hereby

requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

Murolet respectfully requests this Court to enter judgment in Murolet’s favor and

against Schindler as follows:

   a. finding that Schindler has infringed one or more claims of the ’109 patent under

       35 U.S.C. §§ 271(a) and/or (b);

   b. finding that Schindler has infringed one or more claims of the ’044 patent under

       35 U.S.C. §§ 271(a) and/or (b);

   c. finding that Schindler has infringed one or more claims of the ’711 patent under

       35 U.S.C. §§ 271(a) and/or (b);




                                               34
       Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 35 of 36




   d. finding that Schindler has infringed one or more claims of the ’755 patent under

      35 U.S.C. §§ 271(a) and/or (b);

   e. finding that Schindler has infringed one or more claims of the ’997 patent under

      35 U.S.C. §§ 271(a) and/or (b);

   f. awarding Murolet damages under 35 U.S.C. § 284, or otherwise permitted by

      law, including supplemental damages for any continued post-verdict

      infringement;

   g. awarding Murolet pre-judgment and post-judgment interest on the damages

      award and costs;

   h. awarding cost of this action (including all disbursements) and attorney fees

      pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

   i. awarding such other costs and further relief that the Court determines to be just

      and equitable.



Dated: October 30, 2020                 Respectfully submitted,


                                        /s/Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com

                                        THE MORT LAW FIRM, PLLC
                                        100 Congress Avenue, Suite 2000
                                        Austin, Texas 78701
                                        Tel/Fax: 512-865-7950

                                        Of Counsel:
                                        Ronald M. Daignault (pro hac vice to be filed)


                                           35
Case 6:20-cv-01011-ADA Document 1 Filed 10/30/20 Page 36 of 36




                            Chandran B. Iyer (pro hac vice to be filed)
                            Jason Charkow (pro hac vice to be filed)
                            rdaignault@goldbergsegalla.com
                            ciyer@goldbergsegalla.com
                            jcharkow@ goldbergsegalla.com
                            GOLDBERG SEGALLA LLP
                            711 Third Avenue, Suite 1900
                            New York, New York 10017
                            Telephone: (646) 292-8700

                            Attorneys for Murolet LLC




                              36
